DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/IB2018/059169, filed 21 Nov 2018; and claims benefit of foreign priority document GB1719330.1, filed 21 Nov 2017; this foreign priority document is in English.

Claims 1-14 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Wada et al. (US 2011/0003980 A1, published 06 Jan 2011, cited in PTO-892) and Satoh et al. (Carbohydrate Research, 2006, 341, p2406-2413, provided by Applicant in IDS mailed 19 May 2020). 
Wada et al. teaches an oligo-aminosaccharide compound formed by binding 3 to 6 saccharides, such as 2,6-diamino-2,6-dideoxy-O-(1→4)-D-glucopyranose oligomers, which has high affinity to a double-stranded nucleic acid. (abstract) Wada et al. teaches the alternative synthetic schemes for preparing glycosyl donor and acceptor compounds such as formula 5 at page 7 encompassing the reactions 
    PNG
    media_image1.png
    369
    603
    media_image1.png
    Greyscale
. Wada et al. teaches reaction of glycosyl donor and acceptor compounds to prepare oligomers at formulas 9-12 at page 9-11 such as 
    PNG
    media_image2.png
    496
    614
    media_image2.png
    Greyscale
. 

    PNG
    media_image3.png
    257
    444
    media_image3.png
    Greyscale
. (page 2407, left column)
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Wada et al. and Satoh et al. in order to arrive at the instant invention as claimed. Wada et al. teaches preparation of glycosyl donor and acceptor compounds which are monomers used to prepare an oligo-aminosaccharide compound, whereas Satoh et al. teaches preparation of 6-azido-6-deoxy-N-phthaloyl-chitosan from 6-deoxy-6-halo-N-phthaloyl-chitosans. Wada et al. suggests the reaction to make monomer compounds 17, 18, and 19 which are similar to the monomer of the polymer in the instantly claimed method, Wada et al. teaches different protecting groups used for the monomer compounds suggesting it would not have been obvious to substitute the polymer in the instantly claimed method with a reasonable expectation of success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN S LAU/Primary Examiner, Art Unit 1623